DETAILED ACTION
	This is a final Office Action on the merits for application 17/000,166. Receipt of the amendments and arguments filed on 03/03/2022 is acknowledged.
Claims 1, 2, 6, 9-17 and 20-24 are pending.
Claims 3-5, 7, 8, 18, and 19 are cancelled.
Claims 1, 2, 6, 9-17 and 20-24 are examined.

Specification
Applicant’s amendments to the abstract overcomes the specification objection of the previous Office Action. Therefore, the specification objection of the previous Office Action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rensburg (DE 202016002718).
Regarding claim 1, Rensburg discloses an assembly including a joist support (#60) and a joist (#10) for use in a decking structure (see figure 1), the decking structure overlying an undersurface when installed (such a decking structure is not positively defined, where the assembly of Rensburg is configured to be used with a decking 
the joist support comprising a support body (#61) which includes a base wall (the flat base wall formed by the plate #61) having a bottom side (the bottom surface of the wall #61 of figure 10), a top side (the top surface of the wall #61 of figure 10) and an aperture (#66) therethrough from the bottom side to the top side (see figure 10), the support body further including two spaced apart side walls (#64) extending from the top side of the base wall so as to provide a channel (the U-shaped channel between the side walls as depicted in figure 10) having an open top and opposed spaced apart open ends (see figure 10), the channel when in use being configured so as to at least partially receive the joist therein (see figure 1), the bottom side of the base wall having a planar surface section which defines the outermost surface of the joist support (see figure 10, where the bottom side of the base wall is flat and comprises the outermost portion of the base wall in such an area),
the joist comprising an elongated body (the rectangular body of figure 1) having opposed spaced apart ends (the longitudinal ends of figure 1), a top wall (the topmost wall #28 of figure 4), a bottom wall (#13) spaced from the top wall and spaced apart side walls (#16) extending between the top and bottom walls (see figure 4), the bottom wall having an outer side that, in the assembled position, lies adjacent the top side of the base wall of the joist support (see figures 1 and 3),
wherein the joist support is configured so as to be operable in two modes of installation so that, in a first mode of installation, the planar surface section provides for an abutment surface that permits seating of the joist support directly on the 
Regarding claim 2, Rensburg discloses the joist support further comprises a support mounting formation (#69) and the joist further comprise a joist mounting formation (#14), the formations being adapted to cooperate and provide a snap fit type connection (see figure 4) for securing the joist to the joist support in the assembled position (see figure 4), wherein the support mounting formation includes two substantially resilient deformable flange members (#69) each extending inwardly from a respective side wall (#64) towards the base wall and terminating at a free end (see figure 10), and wherein the joist mounting formation includes a recess (#14) in each joist sidewall (see figure 4), each having a lower edge which provides for a shoulder (see figure 4), the free ends or the flange members engaging against the shoulders when in the assembled position (see figure 3).
Regarding claim 20, Rensburg discloses a decking structure comprising a plurality of joist supports and joists assembled in an array over an undersurface (see figure 6), the assembly of joist supports and joists being in accordance with claim 1 (see figure 1 and the rejection of claim 1 above, where a plurality of such joists #10 and joist supports #60 are used to form an array in order to form a decking structure).
Regarding claim 21, Rensburg disclose the base wall of the joist support is of substantially constant thickness from the top side thereof to the planar surface section (see figure 4, where the thickness of the material between the top and bottom planar portion sides of the base wall #61 is a constant thickness).
Regarding claim 23, Rensburg discloses the deformable flanges extend from an upper end of respective ones of the side walls and extend inwardly towards the center of the channel (see figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-16, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1360874) in view of Kim ‘247 (KR 10-2011-0024247).
Regarding claim 1, Kim discloses an assembly including a joist support (#120) and a joist (#310) for use in a decking structure (see figure 16), the decking structure overlying an undersurface when installed (such a decking structure is not positively defined, where the assembly of Kim is configured to be used with a decking structure that overlies an undersurface when installed), the joist support and the joist being adapted to be fitted together in an assembled position (see figure 16),
the joist support comprising a support body (the horizontally extending body of the member #120) which includes a base wall (the bottom horizontal member of element #120 with groove #121 can be considered the base wall) having a bottom side (the bottom surface of the wall of figure 7) and a top side (the top surface of the wall of figure 7) and an aperture (the rectangular apertures as depicted in figures 5 and 7) therethrough from the bottom side to the top side (see figures 5 and 7), the support body further including two spaced apart side walls (#130) extending from the top side of the base wall so as to provide a channel (the U-shaped channel between the side walls as depicted in figure 7) having an open top and opposed spaced apart open ends (see figure 7), the channel when in use being configured so as to at least partially receive the joist therein (see figure 16),
the joist comprising an elongated body (the rectangular body of figure 16) having opposed spaced apart ends (the longitudinal ends of figure 16), a top wall (the topmost wall of figure 16), a bottom wall (the bottommost wall of figure 16) spaced from the top wall and spaced apart side walls (the left and right vertical sidewalls of figure 16) extending between the top and bottom walls (see figure 16), the bottom wall having an outer side that, in the assembled position, lies adjacent the top side of the base wall of the joist support (see figure 16),
wherein the joist support is configured so as to be operable in two modes of installation so that, in a first mode of installation, the joist support is releasably mounted to a height adjuster by way of the aperture in the base wall (see figure 1).
However, as shown in figure 1 of Kim, the joist support and carriage of the height adjustor are formed as a single element and thus Kim does not disclose a joist support Nerwin v. Erlichman, 168 USPQ 177, 179 (1969). The joist support of Kim in view of Kim ‘247 would be configured to attach to a separate undersurface or to the carriage of the separately formed height adjustor and thus meet such configured to language as defined.
Regarding claim 9, Kim in view of Kim ‘247 render obvious a height adjuster (Kim; #110) for use with the joist support when in the second mode of installation (see figure 3 of Kim), the height adjuster comprising a base part (Kim; #110) and a carriage 
Regarding claim 10, Kim in view of Kim ‘247 render obvious the carriage includes a carriage body (Kim; the body #120 when it is separated from the top, joist support as taught in Kim ‘247 and as explained above) having an underside (Kim; #121) which, in use, is disposed adjacent the ramp section (see figure 4 of Kim), the carriage body further including an upper joist support mounting section (the upper joist support mounting section would be considered the top, flat surface of the carriage which would 
Regarding claim 11, Kim in view of Kim ‘247 render obvious the underside of the carriage is inclined relative to the bottom of the base part so that the joist support mounting section maintains the joist support in a substantially level orientation when mounted thereto (the underside of the carriage of Kim is inclined in order to mate with the inclined ramp portion of the base part and can the underside can also include the undersurface of element #123, which is also inclined so as to engage the inclined ramp section while allowing the joist support mounting section to stay horizontal as depicted in figures 2 and 4 of Kim).
Regarding claim 12, Kim in view of Kim ‘247 render obvious the interlock arrangement includes a plurality of spaced apart ramp formations (Kim; #113) on the ramp section and one or more cooperating carriage formations (Kim; #122) on the carriage which are configured to hold the carriage in a selected position on the ramp section (see figure 5 of Kim).
Regarding claim 13, Kim in view of Kim ‘247 render obvious the ramp formations include a plurality of spaced apart elongated ribs (Kim; #113) spaced apart along the ramp section (see figure 6 of Kim) extending laterally with respect to a direction from one end of the base part to the other end thereof (see figure 6 of Kim, where the ribs #113 extend from the top side of element #112 of the ramp section laterally outward with respect to the longitudinal axis of wedge element #112), and wherein the carriage formations include one or more ribs (Kim; #122) on the underside of the carriage body 
Regarding claim 14, Kim in view of Kim ‘247 render obvious a tracking guide arrangement (Kim; #111) guiding the movement of the carriage along the ramp section (see figure 6 of Kim).
Regarding claim 15, Kim in view of Kim ‘247 render obvious the tracking guide arrangement includes a cooperating flange (Kim; #123) and slot (Kim; #111) on the base part and carriage, one of either the flange or slot being on the base part (the slot #111 is on the base part of Kim) and extending in the lengthwise direction (see figure 6 of Kim), the other of the flange or slot being on the carriage (the flange #123 is on the carriage of Kim in view of Kim ‘247), the flange being received within the slot so as to guide the movement of the carriage along the ramp section (see figures 2 and 5 of Kim).
Regarding claim 16, Kim in view of Kim ‘247 render obvious a connector for releasably connecting the joist support to the carriage (Kim ‘247 discloses the use of fasteners that extend through apertures of the joist support to attach the joist support to the carriage, where such features would be provided within Kim as explained above).
Regarding claim 20, Kim in view of Kim ‘247 render obvious a decking structure comprising a plurality of joist supports and joists assembled in an array over an undersurface, the assembly of joist supports and joists being in accordance with claim 1 (as explained above, Kim in view of Kim ‘247 render obvious the assembly of claim 1, where both Kim and Kim ’247 disclose a plurality of such joists and joist supports are provided in order to form a decking assembly).
Regarding claim 21, Kim in view of Kim ‘247 render obvious the base wall of the joist support is of substantially constant thickness from the top side thereof to the planar surface section (as depicted in figures 8 and 9 of Kim ‘247, the base wall comprises of a thickness that is constant between the top and bottom walls thereof, where such features would be provided within Kim as explained above).
Regarding claim 22, Kim in view of Kim ‘247 render obvious the base wall includes opposed spaced apart lateral sides and opposed spaced apart ends, the lateral sides and ends of the base wall defining an outer periphery of the joist support when viewed in plan, and wherein the side walls of the joist support are disposed at respective lateral sides of the base wall such that the joist support takes the form of a substantially U-shaped channel (as depicted in figure 7 of Kim, the joist support comprises of a U-shaped channel formed of walls #130 that extend at respective lateral sides of the joist support, where such walls would extend from the base wall of the joist support in a similar fashion when the joist support and carriage are formed from two elements in Kim as taught in Kim ‘247 and as explained above).
Regarding claim 24, Kim in view of Kim ‘247 render obvious a decking structure comprising a plurality of assemblies according to claim 9 including a plurality of joist supports, joists and height adjusters assembled over an undersurface (as explained above, Kim in view of Kim ‘247 render obvious the assembly of claim 9, where both Kim and Kim ’247 disclose a plurality of such joists and joist supports are provided in order to form a decking assembly).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘247 and Launhardt (DE 202013105584).
Regarding claim 6, Kim in view of Kim ‘247 disclose the claimed invention except for the joist includes a recess in the outer side of the bottom wall so that the recess overlies the aperture in the base wall of the joist support when in the assembled position. Kim does not further disclose the shape or structure of the joist other than it comprising of a rectangular cross section. However, it is highly well known in the art, as evidenced by Launhardt, that such deck assemblies can comprise of joist supports #1 with sidewalls #6 that are configured to snap fit with shoulders #220 of a joist. Such a joist can comprise of top, bottom and side walls, where the bottom wall can comprise of a recess #230 that extends along the length of the joist in order to receive a damping profile. Therefore, it would have been obvious to have used a joist which comprises of a bottom wall with a recess therein which is configured to overly the aperture of the base wall of the joist support when in the assembled position within the invention of Kim, as taught in Launhardt, in order to allow for receipt of a damping profile and provide the structure with sound and vibration damping characteristics.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘247 and Stiehler (DE 102014115272).
Regarding claim 17, Kim in view of Kim ‘247 render obvious the claimed invention except for the connector includes a post including a plurality of deformable segments that are configured to be received within the aperture of the base wall in a snap fit connection. It is highly well known in the art, as evidenced by Stiehler, that KSR Int’l Co. V. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 9-17 and 20-24 have been considered but are moot because Applicant’s amendments to the claims required the use of a different primary reference or required the use of a different rejection to meet such newly added claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635